DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 January 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The listing of references in the specification (paragraphs [00122-00124], [00130], and [00143]) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.



Drawings
The drawings (original and replacement drawing sheets filed 11 November 2021) are objected to because of the following:

   Figures 1-17:  The margins of the sheets are not appropriate.  See 37 C.F.R. 1.84(g).
      - Figures 1-3 and 6-17:  The top margin does not appear to be appropriate because the page designation "N/N" appears to be chopped off at the top of the page when the page is printed.  
      - Figures 4A-5B:  The bottom of each of the drawings appears to have been cut off; and the drawings go to the bottom of the page without the appropriate margins between the end of the drawing and the end of the drawing sheet.  See 37 C.F.R. 1.84(g).

   Figures 1A-1C, 6-7B, and 9-12:  Lines, numbers and letters not uniformly thick and well defined, clean, durable, and black (poor line quality). See 37 C.F.R. 1.84(l).
      - Figures 1A-C:  The views/drawings have dark backgrounds which make the details of the automated pathology system (100) hard to determined.
      - Figures 6-7B:  The reference numerals and lines are blurry as they have a dot matrix background, which distorts the view.
      - Figures 9-12:  The lines representing the structure are not well defined as they have a broken and blurred appearance.

   Figures 3, 4B, and 5B-12:  Numbers, letters, and reference characters must be at least .32 cm (1/8 inch) in height.  See 37 C.F.R. 1.84(p)(3).
      - Figures 3, 4B, 5B, 8: The terminology used in the drawing figures and blocks are too small.
      - Figures 3, 4B, 5B:  The terms and numbers within the graphs are too small.
      - Figures 9-12:  The numbers within the drawing figures are too small.

   Figure 8:  This drawing figure has two legends that recite "Fig. 8" or "FIG. 8".  The smaller one on the side of the drawing figures needs to be deleted.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
   Paragraph [007], line 3:  References to claim numbers should be avoided as claim numbers may change through cancellation or renumbering during the prosecution of the application.
   Paragraph [0017], line 2:  The period should be replaced with a -- semicolon -- in order to maintain consistency with the other brief descriptions.
   Paragraph [0018], line 2:  The period should be replaced with a -- semicolon -- in order to maintain consistency with the other brief descriptions.
   Paragraph [0021], line 1:  The article "a" should be deleted.
   Paragraph [0022], line 1:  The article "a" should be deleted.  
   Paragraph [0025], line 1:  The period should be replaced with a -- semicolon -- in order to maintain consistency with the other brief descriptions.
   Paragraph [0026], line 1:  The abbreviation "FIGs." should be corrected to read -- FIGS. -- in order to maintain consistency in the style of abbreviations being used.
   Paragraph [0050], line 1:  A -- period -- should be inserted after the abbreviation "FIG".
   Paragraph [0060], line 4:  The abbreviation "FIGs." should be corrected to read -- FIGS. -- in order to maintain consistency in the style of abbreviations being used.
   Paragraph [0078], line 2:  The abbreviation "FIGs." should be corrected to read -- FIGS. -- in order to maintain consistency in the style of abbreviations being used.
   Paragraph [00107], line 1:  The term -- oil-soluble -- has been misspelled.

Appropriate correction is required.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
   Prior art was not relied upon to reject claims 1-20 because the prior art of record fails to teach and/or make obvious the following limitations;
      Claims 1-12:  Providing an automated system for preparing tissue samples, comprising a processor being programmed to cause the first tissue block to be hydrated by the hydration system for a first predetermined time; initiate facing, by the one or more microtomes, a second tissue block while the first tissue block is being hydrated, the second tissue block comprising a second tissue sample embedded in an embedding material; cause the second tissue block to hydrated by the hydration system for a second predetermined time; and initiate the one or more microtomes to begin sectioning of the first tissue block while the second tissue block is being hydrated in combination with all of the remaining limitations of the claim.
   Claims 13-18:  Providing a method for batch processing tissue blocks, comprising causing, by the processor, the first tissue block to be hydrated for a first predetermined period of time; initiating, by the processor, facing, by the one or more microtomes, a second tissue block while the first tissue block is being hydrated, the second tissue block to be hydrated for a second predetermined period of time; and initiate, by the processor, the one or more microtomes to begin sectioning of the first tissue block while the second tissue block is being hydrated in combination with all of the remaining limitations of the claim.
   Claims 19-20:  Providing a method for processing tissue samples, comprising hydrating the first tissue block by a hydration system for a first predetermined period of time; hydrating the second tissue block by the hydration system for a second predetermined period of time; and sectioning, by the second microtome, the hydrated second tissue block, wherein at least one of the facing, hydrating, and sectioning by the second microtome is performed in parallel to the facing, hydrating, and sectioning by the first microtome in combination with all of the remaining limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
   See above drawing and specification objections.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL S LARKIN/Primary Examiner, Art Unit 2856